department of the treasury nwasnincron o-c tax_exempt_and_government_entities_division date may -6 sin contact person identification_number telephone number teu b3 employer_identification_number - legend c i s x d i n i o i q i a t o w w b o w w o w o w a o h o o we have considered your ruling_request dated date relating to the tax consequences of a proposed transaction involving w x y and z w is an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code hereinafter the code and is classified as a private_operating_foundation under sec_4942 of the code w's purposes are the following to own and operate a housing facility for the elderly own and operate an assisted living center for the physically disabled and to carry out all other purposes permitted under state charity law and sec_501 of the code y is an accredited university that offers degrees in a wide range of educational programs and subjects one educational program y operates is z the school of u z offers educational and clinical activities in u hereinafter u-program’ y represents that z is experiencing a significant decline in state funding needed to support the u program consequently y and z have asked w for assistance and w has agreed to operate z’s u program under the proposed transaction as described in the proposed agreement submitted on oroposed lease agreement and proposed bill of sale w will acquire and operate z by creating x a single member limited_liability_company for such purpose w is the sole member of x and treats x as a disregarded_entity for federal_income_tax purposes x will purchase from y all fixtures and equipment used for the u program for one dollar x cannot acquire the existing land and buildings where the u program is currently located due to stipulations on transfer of the real_estate imposed by the state and because physically moving the school and the program is not a feasible alternative therefore x will lease from y the land and buildings excluding grant-related research space for twenty years x will pay rent in the amount of dollar_figurea per year increased to reflect inflation after the first ten years which the parties represent as fair_market_value the name of the school will be changed from z to v one year after the date the lease is signed simultaneously x and y will enter into a 20-year management agreement cancelable by either party with or without cause after years and earlier under specified conditions for y to manage the school and its u program in accordance with y’s sec_501 educational mission under the proposed management agreement y as an agent for x collects and remits to x certain revenues such as tuition fees and other charges derived from the u program and pays all expenses_incurred by the veterinary school of medicine the revenues x does not receive include research grants governmental or private endowment income endowment gifts rent from buildings income generated by y's biotechnology program and any revenues not generated by the u program x will reimburse y for all expenses up to the amount of the unrestricted revenues received x can review comment upon and discuss with senior officials of y any and all individual non-salary expenses paid to any supplier vendor or other entity in connection with the u program if such expenses are greater than dollar_figure or in the aggregate exceed dollar_figure in any single year if the u program incurs a financial operating deficit in a particular year x pays up to dollar_figureb to eliminate the deficit increase to reflect inflation after the first ten years the annual deficit funding obligation carries over for up to two future years to the extent the entire dollar_figureb is not used in any one year moreover x may increase the deficit funding to a maximum of dollar_figurec per year for any two of the first four years of the term of the management agreement provided that the aggregate deficit funding for the first years does not exceed dollar_figured y is responsible for any operating deficits in excess of the deficit funding if the management agreement is terminated for any reason or expires under its terms the lease also terminates and y must purchase from x for an agreed-upon amount of dollar_figure the bill of sale related to the school and for the u program all of the tangible_personal_property as described in the u program is supervised by a board_of overseers whose duties include reviewing the activities of the school and u program under the proposed agreement w will appoint a majority of the members of the board_of overseers during the term of the management agreement the appointed members will not be employees of y y remains the accredited institution that grants degrees in u and operates the financial aid programs y continues to make all determinations regarding recruiting admission and enrollment of students tuition fees and other institutional charges the awarding and administration of student financial assistance selection and employment of faculty and the academic program including without limitation course content instructional methods and awarding of academic credits x reviews and comments upon ail academic program and related activities conducted by y the u program will continue to meet the non-discrimination requirements of revproc_75_50 1975_2_cb_587 law sec_4942 of the code defines operating_foundation to mean any organization - a which makes qualifying distributions within the meaning of paragraph or of subsection g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all of the lesser_of i its adjusted_net_income as defined in subsection f or ii its minimum_investment_return and b i substantially more than half of the assets of which are devoted directly to such activities or to functionally related businesses or to both or are stock of a corporation which is controlled by the foundation and substantially_all of the assets of which are so devoted ii which formally makes qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated in an amount not less than two-thirds of its minimum_investment_return or iii substantially_all of the support other than gross_investment_income as defined in sec_509 of which is normally received from the general_public and from or more exempt_organizations which are not described in sec_4946 with respect to each other or the recipient foundation not more than percent of the support other than gross_investment_income of which is normally received from any one such exempt_organization and not more than half of the support of which is normally received from gross_investment_income notwithstanding the provisions of subparagraph a if the qualifying distributions within the meaning of paragraph or of subsection g of an organization for the taxable_year exceed the minimum_investment_return for the taxable_year clause ii of subparagraph a shall not apply unless substantially_all of such qualifying distributions are made directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated sec_4942 of the code generally defines a qualifying_distribution as any amount_paid to accomplish purposes described in sec_170 including charitable purposes except for a distribution made to i an organization controlied directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in sec_4942 or ii a private_foundation which is not an operating_foundation as defined in sec_4942 except as provided in sec_4942 or b any amount_paid to acquire an assets used or held for use directly in carrying out one or more purposes described in sec_170 sec_170 purposes include religious educational and charitable purposes sec_53_4942_a_-3 a i of the foundation and similar excise_taxes regulations regulations provides in relevant part that any amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b sec_53_4942_b_-1 b of the regulations provides in relevant part that qualifying distributions are not made by a foundation directly for the active_conduct of activities constituting its charitable educational or other similar exempt_purpose unless such qualifying distributions are used by the foundation itself rather than or through one or more grantee organizations which receive such qualifying distributions directly or indirectly from such foundation thus grants made to other organizations to assist them in conducting activities which help to accomplish their charitable educational or other similar exempt_purpose are considered an indirect rather than direct means of carrying out activities constituting the charitable educational or other similar exempt_purpose of the grantor foundation regardless of the fact that the exempt_activities of the grantee organization may assist the grantor foundation in carrying out its own exempt_activities however amounts paid to acquire or maintain assets which are used directly in the foundation’s exempt_activities such as the operating_assets of a museum public park or historic site are considered direct expenditures_for the active_conduct of the foundation’s exempt_activities likewise administrative expenses such as staff salaries and traveling expenses and other operating costs necessary to conduct the foundation’s exempt_activities regardless of whether they are directly for the active_conduct of such exempt_activities shall be treated as qualifying distributions expended directly for the active_conduct of such exempt_activities if such expenses and costs are reasonable in amount sec_53_4942_b_-2 of the regulations provides in relevant part that a foundation will satisfy the endowment_test under the provisions of this paragraph if it normally makes qualifying distributions directly for the active_conduct of activities constituting its charitable educational or other similar exempt purposes in an amount not less than two-thirds of the foundation’s minimum_investment_return is not less than an amount equal to two-thirds of the foundation’s minimum_investment_return the foundation is not required to trace the source of such expenditures to determine whether they were derived from investment_income or from contributions in determining whether the amount of such qualifying distributions sec_53_4942_b_-2 of the regulations provides in relevant part that a foundation will satisfy the support_test under the provisions of this paragraph if i ii substantially_all of its support other than gross_investment_income as defined in sec_509 is normally received from the genera and from five or more exempt_organizations which are not described in sec_4946 a h with respect to each other or the recipient foundation not more than percent of its support other than gross_investment_income is normally received from any one such exempt_organization and not more than half of its support is normally received from gross_investment_income iii sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_1_513-1 of the income_tax regulations regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved analysis ruling_request w’s proposes to expand its charitable activities to include the operation of y’s u program through its wholly owned and controlled_entity x we note that the u program has a scheduled curriculum a faculty and an enrolled body of students the u program meets the non- discrimination requirements of revproc_75_50 1975_2_cb_587 w’s proposed activity is clearly an educational activity and therefore is described in sec_501 of the code see sec_1_501_c_3_-1 of the regulations hence w’s operation of z’s u program schoo is to be renamed v through x will not adversely affect its status as an organization described in sec_501 of the code the question of whether the proposed transaction will adversely affect w’s status as a private_operating_foundation under sec_4942 is discussed under ruling_request below ruling_request the issues are the following whether the disbursements that w makes through its wholly owned and controlled_entity x to operate the u program are treated as qualifying distributions within the meaning of sec_4942 and and sec_4942 of the code whether y’s management of the u program as an agent of x meets the direct conduct of activities requirement described in sec_4942 and sec_53 b - b of the regulations ie the income test for purposes of w’s private_operating_foundation status whether w’s use of its assets to operate the u program qualifies as assets which are devoted directly to the active_conduct of the activities constituting the purpose or function for which w was organized and operated within the meaning of sec_4942 ii and sec_53_4942_b_-2 of the regulations ie the endowment test’ and whether the revenue derived from operation of the u program constitutes support from the general_public for purposes of sec_4942 iii and sec_53_4942_b_-2 of the regulations ie the support_test concerning the first issue sec_53 a -3 a i of the regulations provides in relevant part that the term qualifying_distribution means any amount including program related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b of the code such purposes include religious charitable scientific literary or educational operating a school of u c b of the code we conclude that the disbursements w will make through x to support the operation of u program are qualifying distributions within the meaning of sec_4942 and and sec_4942 of the code is clearly an educational activity and falls within the meaning of section concerning the second issue sec_4942 a of the code and sec_53 b - b of the regulations provide that a private_operating_foundation must use the qualifying distributions directly for the active_conduct of the activities constituting its purpose or function for which it is organized and operated the question is whether y’s activities on behalf of x under the proposed management agreement will be treated as activities of w payments made through x to y are treated as qualifying distributions made directly for w’s active_conduct of its exempt_activities then such qualifying distributions would be included in determining its status as a private_operating_foundation under the income test of sec_4942 and the regulations issued thereunder that is if w's based on the terms of the proposed management agreement and the particular representations provided by w we conclude that the qualifying distributions that w makes through x to y for the operation of the u program constitute qualifying distributions directly for the active_conduct of activities constituting w's exempt_purpose therefore such distributions may be used to satisfy the income test of sec_4942 of the code and sec_53_4942_b_-1 of the regulations our conclusion is based on the fact that y will be managing the school under the authority and directions of w we note that w via x has the authority to review all expenditures made for the operation of the u program to review and comment upon the academic program and related activities of the program we also note that the school’s name will be changed to reflect w's operation of the program see also revrul_78_315 1978_2_cb_271 which provides that a private operating foundation’s may form a corporation to act in a fiduciary capacity to conduct its exempt program activity and would not jeopardize its status as a private_operating_foundation furthermore and significantly through w's appointment of a majority of the school’s board_of overseers w will ensure that its assets and the activities z conducts are used to further w’s exempt purposes on w’s own terms separate from y concerning the third issue based on the terms of the proposed management agreement proposed lease agreement proposed bill of sale and proposed agreement we conclude that w’s use of its assets to operate the u program through x may be used to satisfy the endowment_test of sec_4942 of the code and sec_53_4942_b_-2 of the regulations until the time the management agreement is terminated our conclusion is based on the rationale discussed previously concerning the fourth issue we conclude that the revenue tuition fees and other related revenue derived from operation of u program may be treated as support from the general_public for purposes of the support_test of sec_4942 of the code and sec_53_4942_b_-2 of the regulations ruling_request we conclude in ruling sec_1 and that w’s proposed operation of the u program through x is an activity that contributes importantly to the accomplishment of w's exempt purposes and thus is substantially related and within the meaning of sec_513 of the code hence the revenue w received from the u program would not constitute unrelated_business_taxable_income rulings the proposed expansion of w’s charitable activities to include the funding owning assets leasing educational property and involvement in the u program do not adversely affect w’s tax exempt status under sec_501 of the code w continues to qualify as a private_operating_foundation under sec_4942 assuming it continues to satisfy the requirements of this code section the disbursements made by x on behalf of w for the operation of the u program may be treated by w as qualifying distributions within the meaning of sec_4942 and of the code the disbursements may be treated as qualifying distributions for purposes of sec_4942 of the code the disbursements may also be used for purposes of determining w’s private_operating_foundation status under sec_4942 and ili of the code the revenue w’s receives from the medicine veterinary program does not result in unrelated_business_taxable_income within the meaning of sec_512 of the code except as we have ruled above we express no opinion as to the tax consequences of the transaction under any provisions of the code this ruling is provided only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group
